DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/21.

Double Patenting
Claims 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17101222 in view of Contractor et al. (WO2014190217).  Though silent to a water inlet and retrieving information, it would have been obvious to one of ordinary skill in the art to combine the teachings for its art recognized purpose of hydrating a starting product to a desired viscosity and more specifically recognizing the addition of water specific to the contents of the container and achieving the advantage of controlled hydration relative the recipe selected as taught by Contractor (par. 0019).  
This is a provisional nonstatutory double patenting rejection.

Claims 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16971064 in view of Contractor et al. (WO2014190217).  Though silent to a water inlet and retrieving information, it would have been obvious to one of ordinary skill in the art to combine the teachings for its art recognized purpose of hydrating a starting product to a desired viscosity and more specifically recognizing the addition of water specific to the contents of the container and achieving the advantage of controlled hydration relative the recipe selected as taught by Contractor (par. 0019).  With respect to system claims 1-13, it would have been obvious to one of ordinary skill in the art to teach a system relative the method claims as taught by Contractor et al. for its art recognized purpose of controlled hydration relative the recipe selected as taught by Contractor (par. 0019)
This is a provisional nonstatutory double patenting rejection.


Claims 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16344456 in view of Contractor et al. (WO2014190217).  Though silent a water inlet, it would have been obvious to one of ordinary skill in the art to combine the teachings for its art recognized purpose of hydrating a starting product to a desired viscosity and more specifically recognizing the addition of water specific to the contents of the container and achieving the advantage of controlled hydration relative the recipe selected as taught by Contractor (par. 0019).   It would have been obvious to one of ordinary skill in the art to teach a system relative the method claims as taught by Contractor et al. for its art recognized purpose of controlled hydration relative the recipe selected as taught by Contractor (par. 0019)
This is a provisional nonstatutory double patenting rejection.


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10 and 18 of copending Application No. 15570436 in view of Contractor et al. (WO2014190217).  Though silent a water inlet and retrieving information on the contents of the container, it would have been obvious to one of ordinary skill in the art to combine the teachings for its art recognized purpose of hydrating a starting product to a desired viscosity and more specifically recognizing the addition of water specific to the contents of the container and achieving the advantage of controlled hydration relative the recipe selected as taught by Contractor (par. 0019).   It would have been obvious to one of ordinary skill in the art to teach a system relative the method claims as taught by Contractor et al. for its art recognized purpose of controlled hydration relative the recipe selected as taught by Contractor (par. 0019)
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 19 is rejected due to the phrase “dehydrated or partially dehydrated” since it is unclear if the phrase is with respect to a desired amount of dehydration, relative any dehydrated material irrespective of amount, if the phrase “dehydrated” is with respect to 100% free of moisture relative “partially dehydrated” or something different altogether.
The phrase “partially dehydrated” in claim 17 is rejected, as it is a relative term, which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “partially”; it is unclear as to what degree of difference is encompassed by this phrase, if not “partially” but still dehydrated.
Claim 19 is rejected due to the phrase “attaching one container” since the phrase one container lacks antecedent basis and thus it is unclear if the “one container” is with respect to either/or of the at least one container, with respect to only a single container of the at least two attached or with respect to a different container altogether.
Claim 19 is rejected due to the phrase “retrieving the information” since “the information” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contractor et al. (WO2014190217).
Contractor teaches a method for operating a food processing system allowing reconstitution and/or structuration and/or texturization of dehydrated food materials (any 
Attaching one container to the product inlet to deliver a certain dehydrated food material into the processing unit (fig. 1 par. 0027-0027),
Retrieving the information of the food material on the container (par. 0020; selection; par. 0024 liquid vs. powder; par. 0047 storage time; par. 0049 inventory) and the recipe (par. 0019, par. 0020) from a database or a control unit (par. 0019, par. 0020) to adapt process parameters in the processing unit to deliver the hydration level (par. 0027; any hydration level; par. 0031 viscosity) and/or food material structure (par. 0034) and/or texture desired (par. 0027; any texture level; par. 0031; par. 0041) for the food product and processing the dehydrated material in the unit and delivering at least a layer of it into the depositing area (par. 0034).
A step of changing the container to a different one in order to dispense a further layer of the same or of a different food material, this step being repeated one or a plurality of successive times (par. 0023; refill; par. 0049 future use).
Wherein the layers of the product dispensed can be selectively heated and/or cooked by a cooker (par. 0036).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 4352576; 4473299; 2896556; 1790347 combining water and powder in a processing unit.
20130034633 producing a combined product.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792